       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 1 of 39 PageID 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )
                                            ) Case No. _________________________
                                            )
WALNER G. GACHETTE, individually and        )
as Trustee of The Walner G. Gachette Living )
Trust; A2Z RENTALS, LLC; LBS HOME           )
LOAN, INC.; MARIA GACHETTE; SCOTT )
RANDOLPH, Orange County Tax Collector;      )
VICKIE L. POTTS, Charlotte County Tax       )
Collector; JOE G. TEDDER, Polk County       )
Tax Collector; LISA CULLEN, Brevard County )
Tax Collector; VENTURA COUNTRY CLUB )
HOMEOWNER’S ASS’N, INC.; SKY LAKE )
SOUTH HOMEOWNER’S ASSOCIATION,              )
INC.; CHARLOTTE COUNTY, FLORIDA;            )
POLK COUNTY, FLORIDA; ORANGE                )
COUNTY, FLORIDA; CITY OF ORLANDO, )
FLORIDA,                                    )
                                            )
                     Defendants.            )
_______________________________________ )


                                         COMPLAINT

       COMES NOW the United States of America, by and through its undersigned counsel,

and complains and alleges as follows:

                                JURISDICTION AND VENUE

       1.      This civil action is commenced pursuant to Sections 7401, 7402(a) and 7403 of

the Internal Revenue Code of 1986 (title 26 of United States Code) (“IRC”) at the direction of

the Attorney General of the United States and with the authorization and at the request of Chief
                                               1
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 2 of 39 PageID 2




Counsel of the Internal Revenue Service, a delegate of the Secretary of the Treasury of the

United States, to obtain a judgment against Walner Gachette for unpaid, assessed federal tax

liabilities; and to enforce federal tax liens against 24 residential real properties subject to the

claims of the United States against Walner Gachette, whether legal title is held directly by

Walner Gachette or by others. The action is also commenced to enforce a judgment of this Court

against Walner Gachette in United States v. Walner Gachette, et al., Case No. 6:14-cv-01539-

ACC-EJK, for the disgorgement of unjust profits by recourse to those properties.

        2.      Jurisdiction over this action is vested in the Court by Sections 1340 and 1345 of

title 28, United States Code, and by IRC Sections 7402 and 7403.

        3.      The defendant Walner Gachette is liable to the United States for federal tax

liabilities and a disgorgement judgment that the United States seeks to collect in this action. He

resides at 9741 Portofino Drive, Orlando, Florida, within this district. In addition, all of the real

property that is the subject of the lien and judgment enforcement portion of this action is located

within this district. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (2).

The United States does not seek to enforce its liens and claims against Walner Gachette’s

homestead in this action at this time.

                      DEFENDANTS JOINED PURSUANT TO IRC § 7403

        4.      The defendant Walner Gachette is the trustee of The Walner G. Gachette Living

Trust, and is joined as a party in that capacity pursuant to IRC § 7403(b) as a person who may

claim an interest in property that is the subject of this action. Specifically, The Walner G.

Gachette Living Trust holds bare legal title to three of the properties in this action.



                                                   2
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 3 of 39 PageID 3




        5.      The defendant A2Z Rentals, LLC (“A2Z Rentals”) is a Florida limited liability

company and is joined as a party pursuant to IRC § 7403(b) as a person who may claim an

interest in property that is the subject of this action. Specifically, A2Z Rentals holds bare legal

title to nine of the properties in this action.

        6.      The defendant LBS Home Loan, Inc. (“LBS Home Loan”) is a Florida

corporation and is joined as a party pursuant to IRC § 7403(b) as a person who may claim an

interest in property that is the subject of this action. Specifically, LBS Home Loan holds bare

legal title to nine of the properties in this action.

        7.      The defendant Maria Gachette is Walner Gachette’s wife and is joined as a party

pursuant to IRC § 7403(b) as a person who may claim an interest in property that is the subject

of this action. Specifically, Maria Gachette holds bare legal title to two properties in this action,

namely, those located at 4785 Piedmont Court and 1318 Queensway Road, both in Orlando,

Florida.

        8.      The defendant Scott Randolph is the Tax Collector for Orange County, Florida,

and is joined as a party in his official capacity pursuant to IRC § 7403(b) as a person who may

claim a lien against or interest in property that is the subject of this action. Specifically, real

property taxes may be owing on some or all of the 20 properties in this action located in Orange

County, Florida.

        9.      The defendant Vickie L. Potts is the Tax Collector for Charlotte County, Florida,

and is joined as a party in her official capacity pursuant to IRC § 7403(b) as a person who may

claim a lien against or interest in property that is the subject of this action. Specifically, real



                                                        3
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 4 of 39 PageID 4




property taxes may be owing on the one property in this action located within Charlotte County,

Florida, at 1172 Salina Avenue, Port Charlotte.

        10.     The defendant Joe G. Tedder is the Tax Collector for Polk County, Florida, and is

joined as a party in his official capacity pursuant to IRC § 7403(b) as a person who may claim a

lien against or interest in property that is the subject of this action. Specifically, real property

taxes may be owing on one or both of the two properties in this action located within Polk

County, Florida, namely, 2129 Hillcrest Road in Auburndale and 1096 Stewart Avenue in

Frostproof.

        11.     The defendant Lisa Cullen is the Tax Collector for Brevard County, Florida, and

is joined as a party in her official capacity pursuant to IRC § 7403(b) as a person who may claim

a lien against or interest in property that is the subject of this action. Specifically, real property

taxes may be owing on the property in this action located within Brevard County, Florida, at

3115 Wiley Avenue, Mims.

        12.     The defendant Ventura Country Club Homeowners Association, Inc. (hereinafter

“Ventura Country Club Homeowners Association”), is located at 3333 Woodgate Boulevard,

Orlando, Florida, and is joined as a party pursuant to IRC § 7403(b) as a person who may claim a

lien against or interest in property that is the subject of this action. Specifically, Ventura Country

Club Homeowners Association may claim a lien against the real property located at 3519 Clear

Stream Drive, Orlando, Florida.

        13.     The defendant Sky Lake South Homeowner’s Association, Inc. (hereinafter “Sky

Lake South Homeowner’s Association”), is located at 6972 Lake Gloria Boulevard, Orlando,

Florida, and is joined as a party pursuant to IRC § 7403(b) as a person who may claim a lien

                                                   4
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 5 of 39 PageID 5




against or interest in property that is the subject of this action. Specifically, Sky Lake South

Homeowner’s Association may claim a lien against the real property located at 11110 Iron

Bridge Road, Orlando, Florida.

       14.     The defendant Charlotte County, Florida is a political subdivision of the State of

Florida and is joined as a party pursuant to IRC § 7403(b) as a person who may claim a lien

against or interest in property that is the subject of this action. Specifically, Charlotte County

may claim a utility lien against the property located at 1172 Salina Avenue in Port Charlotte,

Florida.

       15.     The defendant Polk County, Florida is a political subdivision of the State of

Florida and is joined as a party to this action pursuant to IRC § 7403(b) as a person who may

claim a lien against or interest in property that is the subject of this action. Specifically, Polk

County may claim an administrative lien for building without a permit and a nuisance abatement

lien against the property located at 2129 Hillcrest Avenue, Auburndale, Florida.

       16.     The defendant Orange County, Florida is a political subdivision of the State of

Florida and is joined as a party to this action pursuant to IRC § 7403(b) as a person who may

claim a lien against or interest in property that is the subject of this action. Specifically, Orange

County may claim special assessment liens for nuisance abatement against the property located

at 1318 Queensway Road, Orlando, Florida, and the property located at 14 S Apollo Drive,

Apopka, Florida.

       17.     The defendant City of Orlando is a Florida municipal corporation and is joined as

a party pursuant to IRC § 7403(b) as a person who may claim a lien against or interest in

property that is the subject of this action. Specifically, the City of Orlando may claim special

                                                   5
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 6 of 39 PageID 6




assessment liens against the real property located at 2932 Willie Mays Parkway, Orlando,

Florida.

                                     GENERAL ALLEGATIONS

      Walner Gachette committed massive fraud by means of a tax return preparation business.

       18.    Walner Gachette owned, operated, and franchised a tax return preparation

business that was intended to, and did, produce tens of thousands of fraudulent federal income

tax returns and generated enormous profits for Gachette and his associates. The enterprise

caused millions of dollars of losses to the Federal Treasury and Gachette and his companies

underpaid their own income taxes by millions of dollars.

       19.    Beginning in 2007 or 2008, Walner Gachette began his tax return preparation

business through a wholly-owned company, LoanBuySell, Inc., using the trade name LBS Tax

Services. He initially operated out of free conference rooms provided by auto dealerships and

check cashing companies. He opened his first office in Orlando, Florida in 2009, and eventually

created five other companies through which he conducted his own tax return preparation

business, and also franchised the name LBS Tax Services to others.

       20.    Walner Gachette’s business grew explosively to a large, sprawling enterprise. By

2013 he owned and operated (through the six operating companies he created) 56 tax return

preparation locations in Florida, Georgia, Alabama and Texas, and had agreements with at least

27 franchisees operating an additional 239 stores. In addition to other remuneration from the

franchisees, Walner Gachette or one of his companies received a fee for every tax return

prepared by a franchisee.



                                                6
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 7 of 39 PageID 7




       21.     Walner Gachette’s tax return preparation business was designed and implemented

to maximize refunds for its customers – and fees for itself – without regard to the factual

accuracy of the information included on the returns it prepared. Marketing materials for the

enterprise made false and exaggerated claims about the availability of refunds for people with

children. Training for the return preparers, which Walner Gachette organized and conducted,

involved learning how to input information into the tax preparation software and memorizing

scripts for “upselling” during the return preparation process; there was no training in the

substance of tax law. Preparers were required to promise a larger refund for each form utilized

(and the business charged a fee for each form), regardless of the applicability of the form or the

information placed on the form to a particular taxpayer’s circumstances. The companies’ fees –

often deceptive and unconscionable – were deducted from customers’ refunds (sometimes

without their knowledge of how much the fees were), so that every return had to claim a refund

or else Gachette and his companies and associates would not receive a fee.

       22.     The federal income tax returns prepared by LoanBuySell, Inc., and Walner G.

Gachette’s other companies were overwhelmingly fraudulent: an IRS investigation estimated

more than 92% of the returns were inaccurate. The returns were often manipulated to hit what

the companies’ training materials called the “magic” income range between $16,000 and $18,000

in order to maximize the Earned Income Tax Credit. Common fraudulent tactics the IRS has

identified on the returns include: (a) false filing status; (b) fictitious Schedule C businesses with

fabricated income and expenses; (c) unwarranted education credits (d) grossly inflated federal

tax withholding; and (e) bogus fuel tax credits. The Gachette businesses also prepared



                                                  7
       Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 8 of 39 PageID 8




fraudulent amended returns for prior years, replacing accurate returns prepared for customers

elsewhere.

       The United States shut down the return preparation business.

       23.     The IRS’s investigation into Walner Gachette’s tax preparation business began as

a 2011 field visit by a revenue agent to review Gachette’s due diligence in preparing income tax

returns claiming the Earned Income Tax Credit, a refundable tax credit intended for certain low-

income taxpayers that can produce a refund even when no tax is owed or paid. Gachette denied

that he was a return preparer and refused to meet with the agent.

       24.     The IRS in its investigation documented massive fraud. The IRS estimates that

the loss to the Treasury caused by fraudulent returns prepared by the stores owned by Gachette in

2013 alone (that is, excluding returns for other years and excluding returns prepared by the

numerous franchisees) is over $7.5 million.

       25.     In September 2014, the United States filed its complaint in United States v.

Walner Gachette, et al., Case No. 6:14-cv-1539 (M.D. Fla.), and in November 2016 obtained a

consensual permanent injunction against Walner Gachette and his companies, resulting in the

cessation of the tax return preparation business, as well as an award requiring Walner Gachette to

disgorge $5 million in illicit profits to the United States as an equitable monetary remedy.

Gachette still owes more than $4.1 million of this award, which the United States seeks to collect

in part in this action. In other civil actions, the United States obtained numerous injunctions and

disgorgement awards against other individuals and companies associated with Gachette’s

fraudulent tax return preparation enterprise.



                                                 8
          Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 9 of 39 PageID 9




          26.    As discussed in more detail later in this complaint, the IRS assessed a penalty in

the amount of $84,000 against Walner Gachette pursuant to IRC § 6701, for aiding in the

preparation of 84 false tax returns. The United States is seeking to collect this penalty in this

action.

          Walner Gachette failed to report his own personal income tax accurately.

          27.    Walner Gachette failed to report his federal income tax liabilities for 2010, 2011,

2012, and 2014 accurately. The IRS audited Walner Gachette’s personal federal income tax

returns for the years 2010 through 2014, resulting in tax deficiencies in excess of $680,000 (plus

interest and penalties). The IRS also audited the corporate income tax returns of LoanBuySell,

Inc., resulting in more than $2 million in deficiencies (plus interest and penalties). The IRS

assessed additional income taxes against Gachette for 2010 and 2011, which have been paid. As

discussed in more detail later in this complaint, the IRS also assessed additional income taxes

against Gachette for 2012 and 2014, which have not been paid, and he has also not paid the taxes

he reported on his 2013 federal income tax return.

          28.    In March 2015, the United States commenced a criminal case against Walner G.

Gachette, United States v. Walner G. Gachette, Case No. 6:15-cr-00062 (M.D. Fla.), in which

Gachette pleaded guilty to two felonies, namely, filing false and fraudulent personal income tax

returns for himself for the years 2010 and 2011. He received a sentence of two years of

probation and was required to pay restitution to the United States in the amount of $402,325,

which has been paid.




                                                  9
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 10 of 39 PageID 10




        29.     The United States is seeking in this action to collect Walner Gachette’s federal

income tax liabilities for the years 2012 through 2014, as well as for 2017 and 2018, which he

has failed to pay.

        Walner G. Gachette used the profits of his tax return preparation business as initial

capital for a real estate portfolio.

        30.     The profits from the fraudulent tax return business allowed Walner Gachette to

live luxuriously. He resided in a house valued at more than $1 million until the United States

sold the property in 2018. He drives luxury automobiles (currently a Range Rover, but in the

recent past a Rolls Royce, a Lamborghini, and a Ferrari, among others). He also vacations

internationally five or six times a year.

        31.      Walner Gachette has maintained a realtor license since 2001 and is a licensed

real estate broker. He tried to break into the real estate industry in the early 2000s, but that effort

was rendered unsuccessful by the housing market collapse in 2007 and 2008.

        32.     In 2012, with housing prices low and flush with profits from his fraudulent tax

return preparation business, Walner Gachette began what today is his primary business activity:

buying, rehabilitating, renting, and selling residential rental properties.

        33.     Walner Gachette created the defendant LBS Home Loan in 2012 to purchase

properties for his own portfolio, and also to lend money to, and takes mortgages from, other

individuals working in his tax return preparation business so they could purchase properties.

Walner Gachette has purchased and sold numerous residential rental properties through LBS

Home Loan since 2012.



                                                  10
           Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 11 of 39 PageID 11




             34.     Walner Gachette created the defendant A2Z Rentals in 2014, and uses this

     company both to acquire (and sell) residential rental properties for his portfolio, and to conduct

     other business activities such as a car rental business.

             35.     Walner Gachette purchased residential rental properties, placing title in the name

     of his wife Maria Gachette, and also purchased other residential rental properties in his own

     name, then transferred title to those properties to a purported trust.

             36.     Walner Gachette, directly or indirectly, controls and is the beneficial owner of at

     least 32 residential properties, but the United States in this action seeks to enforce its federal tax

     liens lien and disgorgement judgment against only 24 of those properties. Those 24 properties

     are described in detail later in this complaint, but for ease of reference are set forth in the

     following chart:

Number Title Holder           Address                    County            Date of               Paragraph in
                                                                           Acquisition           Complaint with
                                                                           by Walner             Legal
                                                                           Gachette or His       Description
                                                                           Nominee
1       Walner Gachette       2932 Willie Mays           Orange            January 7, 2015       39
                              Parkway, Orlando
2       Walner G.             14404 Hertha Avenue,       Orange            June 28, 2015         40
        Gachette Living       Orlando
        Trust
3       Walner G.             4646 Zorita Street,        Orange            June 28, 2015         41
        Gachette Living       Orlando
        Trust
4       Walner G.             5804 Laconia Road,         Orange            November 5, 2015 42
        Gachette Living       Orlando
        Trust
5       A2Z Rentals, LLC 14 S Apollo Drive,              Orange            June 12, 2015         43
                         Apopka
6       A2Z Rentals, LLC 332 Apopka Hills                Orange            November 13,          44
                         Circle, Apopka                                    2014


                                                       11
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 12 of 39 PageID 12




7    A2Z Rentals, LLC 5251 Clarion            Orange      April 29, 2014     45
                      Hammock Drive,
                      Orlando
8    A2Z Rentals, LLC 2081 San Jose           Orange      June 29, 2015      46
                      Boulevard, Orlando
9    A2Z Rentals, LLC 10125 Donhill Court,    Orange      August 3, 2014     47
                      Orlando
10   A2Z Rentals, LLC 3519 Clear Stream       Orange      October 1, 2014    48
                      Drive, Orlando
11   A2Z Rentals, LLC 2132 Rouse Lake         Orange      February 18, 2014 49
                      Road, Orlando
12   A2Z Rentals, LLC 705 Spring Creek        Orange      January 27, 2017   50
                      Drive, Ocoee
13   A2Z Rentals, LLC 1172 Salina Avenue,     Charlotte   June 23, 2017      51
                      Port Charlotte
14   LBS Home Loan, 1413 Pine Lake Road,      Orange      April 4, 2019      52
     Inc.             Orlando
15   LBS Home Loan, 11110 Iron Bridge         Orange      March 22, 2012     53
     Inc.             Road, Orlando
16   LBS Home Loan, 9817 Carmel Park          Orange      June 11, 2012      54
     Inc.             Drive, Orlando
17   LBS Home Loan, 2437 Stone Cross          Orange      April 3, 2014      55
     Inc.             Circle, Orlando
18   LBS Home Loan, 7954 Soft Pine Circle,    Orange      February 3, 2014   56
     Inc.             Orlando
19   LBS Home Loan, 2182 Patterson            Orange      June 12, 2018      57
     Inc.             Avenue, Orlando
20   LBS Home Loan, 2129 Hillcrest Road,      Polk        August 11, 2017    58
     Inc.             Auburndale
21   LBS Home Loan, 1096 Stewart Avenue,      Polk        August 15, 2017    59
     Inc.             Frostproof
22   LBS Home Loan, 3115 Wiley Avenue,        Brevard     March 29, 2019     60
     Inc.             Mims
23   Maria Gachette   4785 Piedmont Court,    Orange      May 7, 2015        61
                      Orlando
24   Maria Gachette   1318 Queensway          Orange      November 3, 2015 62
                      Road, Orlando




                                             12
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 13 of 39 PageID 13




       37.     In addition to the properties listed above, Walner Gachette and entities he controls

have sold at least 44 residential rental properties since 2014.

                         PROPERTIES TO BE SOLD IN THIS ACTION

Walner Gachette

       38.     Walner Gachette holds legal title to only one of the properties in this action,

namely, the real property located at 2932 Willie Mays Parkway, Orlando, Florida (“2932 Willie

Mays Parkway”) by virtue of a quitclaim deed dated January 18, 2019. 2932 Willie Mays

Parkway is more particularly described as follows:

               Lot 92, Richmond Estates, Unit 3, recorded in Plat Book 3, Pages
               97 & 98 of the Public Records of Orange County, Florida

               Parcel No. 05-23-29-7399-00920

Walner Gachette’s wife Maria Gachette acquired legal title to 2932 Willie Mays Parkway by

virtue of a certificate of title dated January 1, 2015, but Walner Gachette provided all the funds

to make that purchase. Maria Gachette transferred 2932 Willie Mays Parkway to Walner

Gachette for no consideration on or about January 18, 2019, after the tenant in the property failed

to pay the rent, but Walner Gachette did not record the deed until September 19, 2019. 2932

Willie Mays Parkway is subject to Special Assessment Liens (recorded as Document Nos.

20180504535 and 20180611814 in the Orange County real property records) in favor of the City

of Orlando and may be subject to real property tax liabilities owed to Orange County, Florida.




                                                 13
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 14 of 39 PageID 14




The Walner G. Gachette Living Trust

       39.     The Walner G. Gachette Living Trust holds legal title to real property located at

14404 Hertha Avenue, Orlando, Florida (“14404 Hertha Avenue”), more particularly described

as follows:

               Lot 21, Block B, Bonneville Section 1, according to the Plat
               thereof, recorded in Plat Book W, Page 90 of the Public Records of
               Orange County, Florida

               Parcel No. 11-22-31-0784-02210

Walner Gachette obtained title to 14404 Hertha Avenue by warranty deed dated June 28, 2015,

and transferred title to the property to The Walner G. Gachette Living Trust for no consideration

by warranty deed dated August 31, 2018. 14404 Hertha Avenue may be subject to real property

tax liabilities owed to Orange County, Florida.

       40.     The Walner G. Gachette Living Trust holds legal title to real property located at

4646 Zorita Street, Orlando, Florida (“4646 Zorita Street”), more particularly described as

follows:

               Lot 165, Richmond Estates Unit 3, recorded in Plat Book 3, Pages
               97 & 98 of the Public Records of Orange County, Florida

               Parcel No. 05-23-29-7399-01650

Walner Gachette obtained title to 4646 Zorita Street by quitclaim deed dated June 28, 2015, and

transferred title to the property to The Walner G. Gachette Living Trust for no consideration by

warranty deed dated August 31, 2018. 4646 Zorita Street may be subject to real property tax

liabilities owed to Orange County, Florida.




                                                  14
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 15 of 39 PageID 15




       41.     The Walner Gachette Living Trust holds legal title to real property located at

5804 Laconia Road, Orlando, Florida (“5804 Laconia Road”), more particularly described as

follows:

               Lot 4, Block M, Robinswood Section Five, according to the Plat
               thereof recorded at Plat Book W, Page 62, in the Public Records of
               Orange County, Florida

               Parcel No. 13-22-28-7568-13040

Walner Gachette obtained title to 5804 Laconia Road by quitclaim deed dated November 5,

2015, and transferred title to the property to The Walner G. Gachette Living Trust for no

consideration by warranty deed dated August 31, 2018. 5804 Laconia Road may be subject to

real property tax liabilities owed to Orange County, Florida.

A2Z Rentals, LLC

       42.     A2Z Rentals holds legal title to real property located at 14 S Apollo Drive,

Apopka, Florida (“14 S Apollo Drive”) by virtue of a warranty deed dated June 12, 2015. 14 S

Apollo Drive is more particularly described as follows:

               Lot 36, Block E, Wekiva Manor, Sector 2, according to the Plat
               thereof recorded in Plat Book X Page 75, of the Public Records of
               Orange County, Florida

               Parcel No. 12-21-28-9118-05360

14 S Apollo Drive is subject to a Special Assessment Lien (recorded as Document No.

20180288457 in the Orange County real property records) in favor of Orange County, Florida.

14 S Apollo Drive may also be subject to real property tax liabilities owed to Orange County,

Florida.



                                                15
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 16 of 39 PageID 16




       43.     A2Z Rentals holds legal title to real property located at 332 Apopka Hills Circle,

Apopka, Florida (“332 Apopka Hills Circle”) by virtue of a certificate of title dated November

13, 2014. 332 Apopka Hills Circle is more particularly described as follows:

               Lot 23, West Apopka Hills, according to the Plat thereof recorded
               in Plat Book 26, Pages 78 and 79, of the Public Records of Orange
               County, Florida

               Parcel No. 16-21-28-9141-00230

332 Apopka Hills Circle may be subject to real property tax liabilities owed to Orange County,

Florida.

       44.     A2Z Rentals holds legal title to real property located at 5251 Clarion Hammock

Drive, Orlando, Florida (“5251 Clarion Hammock Drive”) by virtue of a certificate of title dated

April 29, 2014. 5251 Clarion Hammock Drive is more particularly described as follows:

               Lot 69, Clarion Oaks, according to the Plat thereof recorded in Plat
               Book 25, Pages 123 and 124 of the Public Records of Orange
               County, Florida

               Parcel No. 06-22-29-1351-00690

5251 Clarion Hammock Drive may be subject to real property tax liabilities owed to Orange

County, Florida.

       45.     A2Z Rentals holds legal title to real property located at 2081 San Jose Boulevard,

Orlando, Florida (“2081 San Jose Boulevard”) by virtue of a certificate of title dated June 29,

2015. 2081 San Jose Boulevard is more particularly described as follows:

               Lot 39, San Jose Shores, according to the Plat thereof recorded in
               Plat Book 4, Page 97, of the Public Records of Orange County,
               Florida

               Parcel No. 17-22-29-7802-00390

                                                16
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 17 of 39 PageID 17




2081 San Jose Boulevard may be subject to real property tax liabilities owed to Orange County,

Florida.

       46.     A2Z Rentals holds legal title to real property located at 10125 Donhill Court,

Orlando, Florida (“10125 Donhill Court”) by virtue of a certificate of title dated August 3, 2014.

10125 Donhill Court is more particularly described as follows:

               Lot 83, Lime Tree Village, Replat of Orangewood Plat of Shadow
               Wood Unit 1, according to the Plat thereof recorded in Plat Book
               7, Pages 72, 73 and 74, as recorded in the Public Records of
               Orange County, Florida

               Parcel No. 07-24-29-5085-00830

10125 Donhill Court may be subject to real property tax liabilities owed to Orange County,

Florida.

       47.     A2Z Rentals holds legal title to real property located at 3519 Clear Stream Drive,

Orlando, Florida (“3519 Clear Stream Drive”) by virtue of a certificate of title dated October 1,

2014. 3519 Clear Stream Drive is more particularly described as follows:

               Lot 9, Ventura Reserve, Phase 3, according to the Plat thereof,
               recorded in Plat Book 32, Pages 109, 110, and 111, of the Public
               Records of Orange County, Florida

               Parcel No. 10-23-30-8926-00090

3519 Clear Stream Drive is subject to a Claim of Lien (recorded as Document No. 20150085912

in the Orange County real property records) in favor of Ventura Country Club Homeowners

Association, and may be subject to real property tax liabilities owed to Orange County, Florida.




                                                17
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 18 of 39 PageID 18




       48.     A2Z Rentals holds legal title to real property located at 2132 Rouse Lake Road,

Orlando, Florida (“2132 Rouse Lake Road”) by virtue of a certificate of title dated February 18,

2014. 2132 Rouse Lake Road is more particularly described as follows:

               The West 75 Feet of the South 107.80 Feet of the North 872.80
               Feet of the East ¼ of the Northwest ¼ of the Southeast ¼ of
               Section 16, Township 22 South, Range 31 East, Public Records of
               Orange County, Florida

               Parcel No. 16-22-31-0000-00106

2132 Rouse Lake Road may be subject to real property tax liabilities owed to Orange County,

Florida.

       49.     A2Z Rentals holds legal title to real property located at 705 Spring Creek Drive,

Ocoee, Florida (“705 Spring Creek Drive”) by virtue of a quitclaim deed dated January 27, 2017.

705 Spring Creek Drive is more particularly described as follows:

               Lot 61, Twin Lakes Manor, according to the Plat thereof recorded
               in Plat Book 4, Page 107, of the Public Records of Orange County,
               Florida

               Parcel No. 08-22-28-8810-00610

705 Spring Creek Drive may be subject to real property tax liabilities owed to Orange County,

Florida.

       50.     A2Z Rentals holds legal title to real property located at 1172 Salina Avenue, Port

Charlotte, Florida (“1172 Salina Avenue”) by virtue of a warranty deed dated June 23, 2017.

1172 Salina Avenue is more particularly described as follows:

               Lot 4, Block 195, Port Charlotte Subdivision Section 8, according
               to the Plat thereof recorded in Plat Book 4, Pages 16A through
               16Z7, of the Public Records of Charlotte County, Florida


                                               18
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 19 of 39 PageID 19




               Parcel No. 402220310009

1172 Salina Avenue is subject to a water utility lien (recorded as Instrument No. 2572031 in the

Charlotte County real property records) in favor of Charlotte County, Florida, and may be

subject to real property tax liabilities owed to Charlotte County, Florida.

LBS Home Loan, Inc.

       51.     LBS Home Loan holds legal title to real property located at 1413 Pine Lake Road,

Orlando, Florida (“1413 Pine Lake Road”) by virtue of a warranty deed dated April 4, 2019.

1413 Pine Lake Road is more particularly described as follows:

               Lot 15, Block D, of Evans Village Fifth Unit, according to the Plat
               thereof recorded in Plat Book 2, Page 72, of the Public Records of
               Orange County, Florida

               Parcel No. 18-22-29-2537-14150

1413 Pine Lake Road may be subject to real property tax liabilities owed to Orange County,

Florida.

       52.     LBS Home Loan holds legal title to real property located at 11110 Iron Bridge

Road, Orlando, Florida (“11110 Iron Bridge Road”) by virtue of a warranty deed dated March

22, 2012. 11110 Iron Bridge Road is more particularly described as follows:

               Lot 598, Sky Lake South Unit 4B, according to the Plat thereof
               recorded in Plat Book 8, Page 82, of the Public records of Orange
               County, Florida

               Parcel No. 16-24-29-8120-05980

11110 Iron Bridge Road is subject to a Claim of Lien (recorded as Document No. 20200307735

in the Orange County real property records) in favor of Sky Lake South Homeowner’s

Association and may be subject to real property tax liabilities owed to Orange County, Florida.

                                                 19
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 20 of 39 PageID 20




       53.     LBS Home Loan holds legal title to real property located at 9817 Carmel Park

Drive, Orlando, Florida (“9817 Carmel Park Drive”) by virtue of a certificate of title dated June

11, 2012. 9817 Carmel Park Drive is more particularly described as flows:

               Lot 21B, of Carmel Park, according to the Plat thereof recorded in
               Plat Book 15, Page 92, of the Public Records of Orange County,
               Florida

               Parcel No. 18-22-31-1200-00215

9817 Carmel Park Drive may be subject to real property tax liabilities owed to Orange County,

Florida.

       54.     LBS Home Loan holds legal title to real property located at 2437 Stone Cross

Circle, Orlando, Florida (“2437 Stone Cross Circle”) by virtue of a certificate of title dated April

3, 2014. 2437 Stone Cross Circle is more particularly described as follows:

               Lot 28, Block 2, Stoneybrook Unit 1, according to the Plat thereof
               recorded in Plat Book 37, Pages 140 through 146, of the Public
               Records of Orange County, Florida

               Parcel No. 02-23-31-1980-20280

2437 Stone Cross Circle may be subject to real property tax liabilities owed to Orange County,

Florida.

       55.     LBS Home Loan holds legal title to real property located at 7954 Soft Pine Circle,

Orlando, Florida (“7954 Soft Pine Circle”) by virtue of a certificate of title dated February 3,

2014. 7954 Soft Pine Circle is more particularly described as follows:

               Lot 22, of the Pines Unit 1, according to the Plat thereof recorded
               in Plat Book 22, Page 67, of the Public Records of Orange County,
               Florida

               Parcel No. 23-22-30-8611-00220

                                                 20
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 21 of 39 PageID 21




7954 Soft Pine Circle may be subject to real property tax liabilities owed to Orange County,

Florida.

       56.     LBS Home Loan holds legal title to real property located at 2182 Patterson

Avenue, Orlando, Florida (“2182 Patterson Avenue”) by virtue of a certificate of title dated June

12, 2018. 2182 Patterson Avenue is more particularly described as follows:

               Lot 7, Block 8, Richmond Heights, Unit #2, according to the Plat
               thereof recorded in Plat Book Y, Page 30, of the Public Records of
               Orange County, Florida

               Parcel No. 05-23-29-7403-08070

2182 Patterson Avenue may be subject to real property tax liabilities owed to Orange County,

Florida.

       57.     LBS Home Loan holds legal title to real property located at 2129 Hillcrest Road,

Auburndale, Florida (“2129 Hillcrest Road”) by virtue of a quitclaim deed dated August 11,

2017. 2129 Hillcrest Road is more particularly described as follows:

               Lot 15, North 125 Feet, Hillcrest Subdivision, according to the Plat
               thereof recorded in Plat Book 25, Page 2, of the Public Records of
               Polk County, Florida

               Parcel No. 25-28-16-346000-000151

2129 Hillcrest Road is subject to an Administrative Lien (recorded as Instrument No.

2018086755 in the Polk County real property records) in favor of Polk County, Florida, and may

be subject to real property tax liabilities owed to Polk County, Florida.




                                                 21
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 22 of 39 PageID 22




       58.     LBS Home Loan holds legal title to real property located at 1096 Stewart Avenue,

Frostproof, Florida (“1096 Stewart Avenue”) by virtue of a quitclaim deed dated August 15,

2017. 1096 Stewart Avenue is more particularly described as follows:

               Lot 1, Stewart-Short Subdivision, Unit No. 1, according to the Plat
               thereof recorded in Plat Book 63, Page 33, of the Public Records of
               Polk County, Florida

               Parcel No. 28-32-04-982410-000010

1096 Stewart Avenue may be subject to real property tax liabilities owed to Polk County,

Florida.

       59.     LBS Home Loan holds legal title to real property located at 3115 Wiley Avenue,

Mims, Florida (“3115 Wiley Avenue”) by virtue of a warranty deed dated March 29, 2019. 3115

Wiley Avenue is more particularly described as follows:

               Beginning 175 feet West from the Northeast corner of the
               Northwest ¼ of the Northwest ¼ of Section 17, Township 21
               South, Range 35 East, Brevard County, Florida, run thence South
               110 feet; thence run West 80.00 feet; thence run North 110 feet;
               thence run East 80.00 feet, to the Point of Beginning, excepting
               therefrom the North 10 feet thereof for Street right-of-way
               purposes

               Parcel No. 21-35-17-00-281.1

3115 Wiley Avenue may be subject to real property tax liabilities owed to Orange County,

Florida.

Maria Gachette

       60.     Maria Gachette holds legal title to real property located at 4785 Piedmont Court,

Orlando, Florida (“4785 Piedmont Court”) by virtue of a certificate of title dated May 7, 2015.



                                               22
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 23 of 39 PageID 23




Walner Gachette furnished all the funds to make that purchase. 4785 Piedmont Court is more

particularly described as follows:

               Lot 21, Malibu Groves-Eleventh Addition, according to the Plat
               thereof recorded in Plat Book 4, Pages 87 and 88, of the Public
               Records of Orange County, Florida

               Parcel No. 32-22-29-1828-00210

4785 Piedmont Court may be subject to real property tax liabilities owed to Orange County,

Florida.

       61.     Maria Gachette holds legal title to real property located at 1318 Queensway Road,

Orlando, Florida (“1318 Queensway Road”) by virtue of a certificate of title dated November 3,

2015. Walner Gachette furnished all the funds to make that purchase. 1318 Queensway Road is

more particularly described as follows:

               Lot 23, Block I, Parkway Estates, according to the Plat thereof
               recorded in Plat Book U, Page 2, of the Public Records of Orange
               County, Florida

               Parcel No. 19-22-29-6712-09230

1318 Queensway Road is subject to a Special Assessment Lien (recorded as Document No.

20170686638 in the Orange County real property records) in favor of Orange County, Florida,

and may be subject to real property tax liabilities owed to Orange County, Florida.

                                            COUNT 1

                             JUDGMENT FOR TAX LIABILITIES

       62.     Walner Gachette engaged in the fraudulent business activities described in

paragraphs 18 through 22, above, and failed to report his federal income tax liabilities for 2012

and 2014 accurately. He did not file a federal income tax return for 2014, and his failure to do so

                                                23
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 24 of 39 PageID 24




was fraudulent, i.e., with the intent to defraud the United States, as shown by the pattern of his

fraudulent conduct. Walner Gachette has failed to pay the income taxes he reported for the years

2017 and 2018.

       63.     A delegate of the Secretary of the Treasury made assessments against Walner

Gachette for income tax liabilities for the period ending December 31, 2012, on the dates and in

the amounts set forth in the following chart:


 Period                   Date of Assessment        Amount of                 Nature of
                                                    Assessment                Assessment
 Income Tax               November 17, 2014         $70,441                   Tax reported on
 December 31, 2012                                                            return
 Income Tax               November 17, 2014         $1,254                    Penalty for failure to
 December 31, 2012                                                            pay estimated tax
 Income Tax               April 18, 2016            $40                       Collection fees
 December 31, 2012
 Income Tax               July 4, 2016              $161,195                  Additional tax after
 December 31, 2012                                                            examination
 Income Tax               July 4, 2016              $32,239                   Accuracy related
 December 31, 2012                                                            penalty, IRC § 6662
 Income Tax               July 4, 2016              $17,411.36                Interest accrued to
 December 31, 2012                                                            date of assessment
 Income Tax               October 15, 2018          $17,736.06                Penalty for late
 December 31, 2012                                                            payment
 Income Tax               November 12, 2018         $689.03                   Penalty for late
 December 31, 2012                                                            payment
 Income Tax               November 12, 2018         $9,310.97                 Interest accrued to
 December 31, 2012                                                            date of assessment


By virtue of the assessments set forth in this paragraph, and after application of various credits

and payments and the calculation of statutory additions to the liabilities, and after the failure of

the defendant Walner Gachette to pay the liabilities after proper notice and demand, there

remains due and owing from the defendant Walner Gachette to the United States for 2012 federal

                                                  24
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 25 of 39 PageID 25




income tax liabilities the sum of $2,831.34, as of May 22, 2020, plus interest and statutory

additions from that date as provided by law.

       64.     A delegate of the Secretary of the Treasury made assessments against Walner

Gachette for income tax liabilities for the period ending December 31, 2013, on the dates and in

the amounts as set forth in the following chart:

 Period                   Date of Assessment        Amount of                 Nature of
                                                    Assessment                Assessment
 Income Tax               November 23, 2015         $634,869                  Tax reported on
 December 31, 2013                                                            return
 Income Tax               November 23, 2015         $1,535.29                 Penalty for failure to
 December 31, 2013                                                            pay estimated tax
 Income Tax               November 23, 2015         $142,724.92               Penalty for late filing
 December 31, 2013
 Income Tax               November 23, 2015         $63,433.30                Penalty for late
 December 31, 2013                                                            payment
 Income Tax               November 23, 2015         $36,171.98                Interest accrued to
 December 31, 2013                                                            date of assessment


By virtue of the assessments set forth in this paragraph, and after application of various credits

and payments and the calculation of statutory additions to the liabilities, and after the failure of

the defendant Walner Gachette to pay the liabilities after proper notice and demand, there

remains due and owing from the defendant Walner Gachette to the United States for 2013 federal

income tax liabilities the sum of $1,165,323.87, as of May 22, 2020, plus interest and statutory

additions from that date as provided by law.

       65.     A delegate of the Secretary of the Treasury made assessments against Walner

Gachette for income tax liabilities for the period ending December 31, 2014, on the dates and in

the amounts as set forth in the following chart:



                                                   25
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 26 of 39 PageID 26




 Period                   Date of Assessment        Amount of                 Nature of
                                                    Assessment                Assessment
 Income Tax               July 11, 2016             $195,422                  Tax as determined by
 December 31, 2014                                                            IRS in the absence of
                                                                              a return
 Income Tax               July 11, 2016             $121,965.30               Penalty for fraudulent
 December 31, 2014                                                            failure to file return,
                                                                              IRC § 6651(f)
 Income Tax               July 11, 2016             $12,617.10                Penalty for late
 December 31, 2014                                                            payment
 Income Tax               July 11, 2016             $9,940.40                 Interest accrued to
 December 31, 2014                                                            assessment date


By virtue of the assessments set forth in this paragraph, and after application of various credits

and payments and the calculation of statutory additions to the liabilities, and after the failure of

the defendant Walner Gachette to pay the liabilities after proper notice and demand, there

remains due and owing from the defendant Walner Gachette to the United States for 2014 federal

income tax liabilities the sum of $404,216.69, as of May 22, 2020, plus interest and statutory

additions from that date as provided by law.

       66.     A delegate of the Secretary of the Treasury made assessments against Walner

Gachette for income tax liabilities for the period ending December 31, 2017, on the dates and in

the amounts as set forth in the following chart:

 Period                   Date of Assessment        Amount of                 Nature of
                                                    Assessment                Assessment
 Income Tax               November 5, 2018          $24,231                   Tax reported on
 December 31, 2017                                                            return
 Income Tax               November 5, 2018          $310.09                   Penalty for failure to
 December 31, 2017                                                            pay estimated tax
 Income Tax               November 5, 2018          $728.08                   Penalty for late
 December 31, 2017                                                            payment
 Income Tax               November 5, 2018          $596.91                   Interest accrued to
 December 31, 2017                                                            date of assessment

                                                   26
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 27 of 39 PageID 27




 Income Tax               June 25, 2018             $155.42                   Fee for dishonored
 December 31, 2017                                                            payment
 Income Tax               October 7, 2019           $20                       Collection fee
 December 31, 2017


By virtue of the assessments set forth in this paragraph, and after application of various credits

and payments and the calculation of statutory additions to the liabilities, and after the failure of

the defendant Walner Gachette to pay the liabilities after proper notice and demand, there

remains due and owing from the defendant Walner Gachette to the United States for 2017 federal

income tax liabilities the sum of $22,588.04, as of May 22, 2020, plus interest and statutory

additions from that date as provided by law.

       67.     A delegate of the Secretary of the Treasury made assessments against Walner

Gachette for income tax liabilities for the period ending December 31, 2017, on the dates and in

the amounts as set forth in the following chart:

 Period                   Date of Assessment        Amount of                 Nature of
                                                    Assessment                Assessment
 Income Tax               September 23, 2019        $11,102                   Tax reported on
 December 31, 2018                                                            return
 Income Tax               September 23, 2019        $360                      Penalty for failure to
 December 31, 2018                                                            pay estimated tax
 Income Tax               September 23, 2019        $333.06                   Penalty for late
 December 31, 2018                                                            payment
 Income Tax               September 23, 2019        $271.21                   Interest accrued to
 December 31, 2018                                                            date of assessment


By virtue of the assessments set forth in this paragraph, and after application of various credits

and payments and the calculation of statutory additions to the liabilities, and after the failure of

the defendant Walner Gachette to pay the liabilities after proper notice and demand, there

remains due and owing from the defendant Walner Gachette to the United States for 2018 federal
                                                   27
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 28 of 39 PageID 28




income tax liabilities the sum of $159.60, as of May 22, 2020, plus interest and statutory

additions from that date as provided by law.

       68.     A delegate of the Secretary of the Treasury made assessments against Walner

Gachette relating to a penalty pursuant to IRC § 6701 for aiding and abetting the understatement

of tax liabilities for the period ending December 31, 2012, on the dates and in the amounts as set

forth in the following chart:

 Period                   Date of Assessment        Amount of                 Nature of
                                                    Assessment                Assessment
 IRC § 6701 Penalty       May 8, 2017               $84,000                   Penalty for aiding
 December 31, 2012                                                            and abetting
                                                                              understatement of
                                                                              tax, IRC § 6701
 IRC § 6701 Penalty       July 10, 2017             $20                       Collection fee
 December 31, 2012


By virtue of the assessments set forth in this paragraph, and after application of various credits

and payments and the calculation of statutory additions to the liabilities, and after the failure of

the defendant Walner Gachette to pay the liabilities after proper notice and demand, there

remains due and owing from the defendant Walner Gachette to the United States for 2012 IRC

§ 6701 penalty the sum of $97,426.25, as of May 22, 2020, plus interest and statutory additions

from that date as provided by law.

       WHEREFORE, the United States asks for judgment on Count 1 in its favor and against

Walner Gachette in the amount of $1,692,540.79 for income tax liabilities for the tax years 2012,

2013, 2014, 2017, and 2018, and for a penalty pursuant to IRC § 6701 for the tax period 2012,

plus interest and other statutory additions accruing after May 22, 2020.



                                                  28
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 29 of 39 PageID 29




                                             COUNT 2

                      ENFORCEMENT OF FEDERAL TAX LIENS
                AGAINST PROPERTY TITLED TO WALNER G. GACHETTE

       69.     Pursuant to IRC §§ 6321 and 6322, liens for unpaid federal taxes in favor of the

United States have arisen against all property and rights to property of the defendant Walner

Gachette as of the dates and in the amounts of each of the assessments described in paragraphs

63 through 68, above.

       70.     Notices of Federal Tax Liens were properly recorded in the real property records

of Orange County, Florida, as follows:

 Serial           Name             Type of Tax      Assessment       Amount*          Recording
 Number                            and              Dates                             Date
                                   Periods

 204463016        Walner           Form 1040        11/17/14 &       $878,469.86      3/29/16
                  Gachette         2012 & 2013      11/23/15
 223588816        Walner           Form 1040        7/4/16 &         $865,008.55      8/11/16
                  Gachette         2010, 2011,      7/11/16
                                   2012 & 2014
 265590617        Walner           IRC § 6701       5/8/17           $84,000          6/19/17
                  Gachette         Penalty 2012
 3791539919       Walner G.        Form 1040        11/5/18          $18,021.50       9/17/19
                  Gachette         2017
 386496319        Walner G.        Form 1040        9/23/19          $12,066.27       10/23/19
                  Gachette         2018


*The amount of the lien does not include unassessed accruals.

       71.     Walner Gachette’s interest in 2932 Willie Mays Parkway is subject to the federal

tax liens identified in paragraph 69, above, and the property is therefore subject to judicial sale in

this action pursuant to IRC § 7403.

       WHEREFORE, the United States asks for judgment on Count 2 in its favor as follows:
                                                  29
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 30 of 39 PageID 30




       a. Determining that 2932 Willie Mays Parkway is subject to federal tax liens for Walner

             Gachette’s federal tax liabilities;

       b. Decreeing that 2932 Willie Mays Parkway shall be sold free and clear of any right,

             claim or interest of all parties to this action; and

       c. Determining the relative priority of the parties’ various rights, claims or interests to

             2932 Willie May Parkway; and

       d. Decreeing the distribution of the net sale proceeds accordingly, with any amounts that

             would otherwise be distributed to Walner Gachette instead distributed to the United

             States.

                                                COUNT 3

                  ENFORCEMENT OF FEDERAL TAX LIENS
    AGAINST PROPERTY TITLED TO THE WALNER G. GACHETTE LIVING TRUST

       72.       Pursuant to IRC §§ 6321 and 6322, liens for unpaid federal taxes in favor of the

United States have arisen against all property and rights to property of the defendant Walner

Gachette as of the dates and in the amounts of each of the assessments described in paragraphs

63 through 68, above.

       73.       Notices of Federal Tax Liens were properly recorded in the real property records

of Orange County, Florida, as set forth in paragraph 70, above.

       74.       Walner Gachette created The Walner G. Gachette Living Trust in August 2018.

       75.       The Walner G. Gachette Living Trust acquired title to 14404 Hertha Avenue,

4646 Zorita Street, and 5804 Laconia Road by operation of a single deed dated August 31, 2018,

executed by Walner Gachette as the grantor. The properties were conveyed subject to federal tax


                                                    30
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 31 of 39 PageID 31




liens for which notice had been recorded beforehand as set forth in paragraph 70, above, namely,

liens for Walner Gachette’s outstanding liabilities for 2012, 2013, and 2014 income tax, and for

the IRC § 6701 penalty.

       76.       The Walner G. Gachette Living Trust does not identify a beneficiary, or the

beneficiary of The Walner G. Gachette Living is the same person as the trustee, namely, Walner

GGachette. The Walner G. Gachette Living Trust is not a valid trust pursuant to

F.S.A.§ 736.0404(1)(c) and (e), and its assets are subject to the creditors of its settlor, Walner

Gachette.

       77.       The Walner G. Gachette Living Trust is a revocable trust. Pursuant to F.S.A.

§ 736.0505(1)(a), its assets are subject to the creditors of its settlor, Walner Gachette.

       78.       Walner Gachette’s interests in 14404 Hertha Avenue, 4646 Zorita Street, and

5804 Laconia Road are subject to the federal tax liens identified in paragraph 72, above, and the

properties are therefore subject to judicial sale in this action pursuant to IRC § 7403.

       WHEREFORE, the United States asks for judgment on Count 3 in its favor as follows:

       a. Determining that 14404 Hertha Avenue, 4646 Zorita Street, and 5804 Laconia Road

             are subject to federal tax liens for Walner Gachette’s federal tax liabilities;

       b. Decreeing that these three properties shall be sold free and clear of any right, claim or

             interest of all parties to this action;

       c. Determining the relative priority of the parties’ various rights, claims and interests to

             these three properties; and




                                                       31
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 32 of 39 PageID 32




        d. Decreeing the distribution of the net sale proceeds accordingly, with any amounts that

              would otherwise be distributed to Walner Gachette instead distributed to the United

              States.

                                             COUNT 4

                   ENFORCEMENT OF FEDERAL TAX LIENS
        AGAINST PROPERTY TITLED TO A2Z RENTALS AND LBS HOME LOAN

        79.      Pursuant to IRC §§ 6321 and 6322, liens for unpaid federal taxes in favor of the

United States have arisen against all property and rights to property of the defendant Walner

Gachette as of the dates and in the amounts of each of the assessments described in paragraphs

63 through 68, above.

        80.      Notices of Federal Tax Liens were properly recorded in the real property records

of Orange County, Florida, as set forth in paragraph 70, above.

        81.      Walner Gachette’s primary business activity is buying, rehabilitating, renting, and

selling residential rental properties.

        82.      Walner Gachette has been able to continue with his real estate business – and

retain the proceeds from the sales of properties notwithstanding the recordation of Notices of

Federal Tax Liens against all property and rights to property belonging to him – because most of

the properties under his control since 2012 have been titled to A2Z Rentals or to LBS Home

Loan. A2Z Rentals and LBS Home Loan are not named in any recorded Notices of Federal Tax

Lien. Walner Gachette, acting through A2Z Rentals and LBS Home Loan, has sold in the

aggregate at least 27 residential rental properties since March 2016, when the first Notice of

Federal Tax Lien against Walner Gachette was recorded.


                                                 32
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 33 of 39 PageID 33




       83.     Currently, most of the properties in Walner Gachette’s portfolio are titled to A2Z

Rentals, namely, the properties identified in paragraphs 42 through 50, above, or to LBS Home

Loan, namely, the properties identified in paragraphs 51 through 59, above.

       84.     Walner Gachette created and is the manager of A2Z Rentals. Walner Gachette

transferred 100% of the membership interest in A2Z Rentals to The Walner G. Gachette Living

Trust on or about August 31, 2018. The membership interest was transferred to The Walner G.

Gachette Living Trust subject to federal tax liens for which notice had been recorded beforehand,

namely, liens for Walner Gachette’s outstanding liabilities for 2012, 2013, and 2014 income tax,

and for the IRC § 6701 penalty.

       85.     The A2Z Rentals membership interest is subject to the claims of the United States

against Walner Gachette for the reasons set forth in paragraphs 74 through 77, above.

       86.     LBS Home Loan, Inc. (“LBS Home Loan”) is a Florida corporation for which

Walner Gachette is the president and sole shareholder.

       87.     Walner Gachette resides rent-free in a home – 9741 Portofino Drive in Orlando –

to which LBS Home Loan holds legal title.

       88.     Both A2Z Rentals and LBS Home Loan have bank accounts in which rent

payments and sale proceeds are deposited. Walner Gachette maintains exclusive control over

these bank accounts, and he uses their bank accounts for whatever bills need to be paid, whether

for the titleholder on the account or another entity he controls. Gachette also uses the business

bank accounts and their other assets to pay personal expenses, including personal debts to the

Government, his wife’s health insurance, and his own extensive international vacation travel.

       89.     A2Z Rentals and LBS Home Loan have no employees.

                                                33
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 34 of 39 PageID 34




       90.       Walner Gachette maintains all company records for A2Z Rentals and LBS Home

Loan. He does not use any kind of accounting software or hard copy books, but uses an excel

spreadsheet to keep track of rental receipts, and keeps track of sales by retaining HUD-1 forms.

Walner Gachette pays contractors who work on the properties mostly in cash, but does not keep

track of cash expenditures and thus does not know the exact cost of repairs.

       91.       By virtue of the facts alleged in paragraphs 81 through 90, above, A2Z Rentals

and LBS Home Loan are mere nominee owners of the properties titled to them, Walner Gachette

is the true and beneficial owner of those properties, and the properties are subject to the federal

tax liens identified in paragraph 80, above, against all property and rights to property belonging

to Walner Gachette. The properties are therefore subject to judicial sale in this action pursuant to

IRC § 7403.

       92.       By virtue of the facts alleged in paragraphs 81 through 90, above, A2Z Rentals

and LBS Home Loan are alter egos of Walner Gachette, and the properties titled to them are

subject to the federal tax liens identified in paragraph 79, above, against all property and rights to

property belonging to Walner Gachette, and the properties are therefore subject to judicial sale in

this action pursuant to IRC § 7403.

       WHEREFORE, the United States asks for judgment on Count 4 in its favor as follows:

       a. Determining that the following properties are subject to federal tax liens for Walner

             Gachette’s federal tax liabilities:

                         1.   S Apollo Drive;
                         2.   332 Apopka Hills Circle;
                         3.   5251 Clarion Hammock Drive;
                         4.   2081 San Jose Boulevard;
                         5.   10125 Donhill Court;
                         6.   3519 Clear Stream Drive;
                                                  34
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 35 of 39 PageID 35




                         7. 2132 Rouse Lake Road;
                         8. 705 Spring Creek Drive;
                         9. 1172 Salina Avenue;
                         10. 1413 Pine Lake Road;
                         11. 11110 Iron Bridge Road;
                         12. 2817 Carmel Park Drive;
                         13. 2437 Stone Cross Circle;
                         14. 7954 Soft Pine Circle;
                         15. 2182 Patterson Avenue;
                         16. 2129 Hillcrest Road;
                         17. 1096 Stewart Avenue; and
                         18. 1208 Wiley Avenue

       b. Decreeing that these 18 properties shall be sold free and clear of any right, claim or

             interest of all parties to this action;

       c. Determining the relative priority of the parties’ various rights, claims and interests to

             these 18 properties; and

       d. Decreeing the distribution of the net sale proceeds accordingly, with any amounts that

             would otherwise be distributed to Walner G. Gachette instead distributed to the

             United States.

                                                 COUNT 5

                         ENFORCEMENT OF FEDERAL TAX LIENS
                     AGAINST PROPERTY TITLED TO MARIA GACHETTE

       93.       Pursuant to IRC §§ 6321 and 6322, liens for unpaid federal taxes in favor of the

United States have arisen against all property and rights to property of the defendant Walner G.

Gachette as of the dates and in the amounts of each of the assessments described in paragraphs

63 through 68, above.

       94.       Notices of Federal Tax Liens were properly recorded in the real property records

of Orange County, Florida, as set forth in paragraph 70, above.

                                                       35
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 36 of 39 PageID 36




       95.     Maria Gachette acquired title to 4785 Piedmont Court in May 2015. She acquired

title to 1318 Queensway Road in November 2015. Walner Gachette provided all the funds for

both purchases.

       96.     On November 22, 2016, a Notice of Federal Tax Lien (Serial No. 237871616) for

Walner Gachette’s federal income tax liabilities for 2010, 2011, 2012, 2013, and 2014, was

recorded in the Orange County, Florida real property records, naming Maria Gachette as a

nominee owner of 4785 Piedmont Court. Also on November 22, 2016, a Notice of Federal Tax

Lien (Serial No. 237871216) for Walner Gachette’s federal income tax liabilities for 2010, 2011,

2012, 2013, and 2014, was recorded in the Orange County, Florida real property records naming

Maria Gachette as a nominee owner of 1318 Queensway Road.

       97.     Because Walner Gachette provided funds to acquire the properties, and title was

placed in Maria Gachette’s name, a resulting trust is imposed by operation of Florida law upon

4785 Piedmont Court and 1318 Queensway Road, such that Maria Gachette holds nominal legal

title to 4785 Piedmont Court and 1318 Queensway Road for the benefit of Walner Gachette as

the true and beneficial owner, and the properties are therefore subject to judicial sale in this

action pursuant to IRC § 7403.

       98.     Walner Gachette owed substantial federal income tax liabilities to the United

States at the time he transferred funds to purchase 4785 Piedmont Court and 1318 Queensway

Road, and was in the midst of a lawsuit with the United States, United States v. Walner Gachette,

et al., Case No. 6:14-cv-1539 (M.D. Fla.), which ultimately resulted in an injunction terminating

Walner Gachette’s fraudulent tax return preparation business and an award of $5 million for the

disgorgement of illicit profits. Walner Gachette had masterminded a scheme, described in

                                                 36
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 37 of 39 PageID 37




paragraphs 18 through 22, above, to defraud the United States of millions of dollars. He has

caused title to most of his properties to be held by nominees and alter egos, as described in

paragraphs 81 through 90, above.

         99.       Walner Gachette transferred funds to purchase 4785 Piedmont Court and 1318

Queensway Road and caused title to these properties to be placed in Maria Gachette’s name with

the actual intent to hinder, delay or defraud the United States in its effort to collect Walner

Gachette’s federal tax liabilities, constituting avoidable fraudulent transfers pursuant to F.S.A.

§ 726.105(1). The fraudulent intent is shown, in part, by the facts set forth in paragraph 99,

above.

         100.      The two properties, 4785 Piedmont Court and 1318 Queensway Road, are

proceeds of a fraudulent transfer. They are subject to the federal tax liens identified in paragraph

93, above, and are subject to judicial sale in this action pursuant to IRC § 7403.

         WHEREFORE, the United States asks for judgment on Count 5 in its favor as follows:

         a. Determining that 4785 Piedmont Court and 1318 Queensway Road are subject to

               federal tax liens for Walner Gachette’s federal tax liabilities;

         b. Decreeing that these two properties shall be sold free and clear of any right, claim or

               interest of all parties to this action;

         c. Determining the relative priority of the parties’ various rights, claims and interests to

               these two properties; and

         d. Decreeing the distribution of the net sale proceeds accordingly, with any amounts that

               would otherwise be distributed to Walner Gachette instead distributed to the United

               States.

                                                         37
      Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 38 of 39 PageID 38




                                             COUNT 6

                ENFORCEMENT OF JUDGMENT OF DISGORGEMENT
           AGAINST PROPERTIES CONTROLLED BY WALNER G. GACHETTE

        101.    Walner Gachette engaged in the fraudulent conduct set forth in paragraphs 18

through 22, above, namely, a fraudulent tax return preparation business.

        102.    On November 16, 2016, in United States v. Walner Gachette, et al., Case No.

6:14-cv-1539-ACC-EJK (M.D. Fla.), a court of this district entered a permanent injunction

against Walner Gachette regarding his fraudulent tax return preparation business and awarded

the United States a judgment in the amount of $5 million for the disgorgement of illicit profits.

The $5 million judgment is in the nature of equitable monetary relief, and is enforceable through

the Court’s inherent equitable powers, including through its civil contempt powers.

        103.    After application of various payments and the calculation of statutory interest, and

after the failure of the defendant Walner Gachette to pay the $5 million judgment after notice and

demand, there remains due and owing from the defendant Walner Gachette to the United States

the sum of $4,163,106.30, as of April 30, 2020, plus interest from that date as provided by law,

for the disgorgement of illicit profits.

        104.    Walner Gachette controls and is the true beneficial owner of the residential rental

properties identified in paragraphs 38 through 61, above, for the reasons specified in Counts 2

through 5, above. He acquired those properties with the profits from his fraudulent scheme, the

very profits he has been ordered to disgorge. Those properties are subject to the judgment of the

United States against Walner Gachette for the disgorgement of illicit profits.




                                                 38
     Case 6:20-cv-01267 Document 1 Filed 07/16/20 Page 39 of 39 PageID 39




       105.    The Court may exercise its inherent power to enforce the disgorgement judgment

by decreeing the sale of all properties controlled directly or indirectly by Walner Gachette,

including those identified in paragraphs 38 through 61, above.

       WHEREFORE, the United States asks for judgment on Count 6, as follows:

       a. In the event that the proceeds from the sale of the properties identified in paragraphs

           38 through 61, above, satisfy Walner Gachette’s federal tax liabilities, any excess

           amounts which would otherwise be distributed to him be distributed to the United

           State on account of its claim of disgorgement; or, in the alternative,

       b. The properties identified in paragraphs 38 through 61, above, be sold free and clear of

           any right, claim or interest of all parties to this action, and the sale proceeds be

           applied, first, to the costs of sale, second, to all outstanding liens against the

           properties and, third, to the United States for application to the disgorgement award in

           Case No. 6:14-cv-1539-ACC-EJK.

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                               By:     __s/ Philip Doyle________________
                                                       PHILIP DOYLE
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       Post Office Box 310
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: (202) 514-9673
                                                       Facsimile: (202) 514-4963
                                                       Email: Philip.A.Doyle@usdoj.gov




                                                  39
                            Case 6:20-cv-01267 Document 1-1 Filed 07/16/20 Page 1 of 2 PageID 40
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            Walner  G. Gachette, individually as Trustee of Walner G, Gachette
United States of America                                                                                    Living Trust; A2Z Rentals, LLC; LBS Home Loan, Inc.; Maria
                                                                                                            Gachette; Scott Randolph; Vickie L. Potts, Joe G. Tedder; et al.
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Orange
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Philip Doyle, U.S. Dept. of Justice, Tax Division, Wahington, DC 20044;
202-514-9673


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC 7401, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           recovery of taxes; recovery of disgorgement judgment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         1,692,540.79                             JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Anne Conway                                                                                 DOCKET NUMBER 6:14-cv-1539-ACC-EJK
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/16/2020                                                              /s/ Philip Doyle
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 09/19)   Case 6:20-cv-01267 Document 1-1 Filed 07/16/20 Page 2 of 2 PageID 41

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
